      Case 1:20-cv-04672-JPC-GWG Document 32 Filed 09/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
RHAWN JOSEPH,                                                  :
                                                               :
                           Plaintiff,                          : ORDER
                                                               :
                  -against-                                    :
                                                               : 20 Civ. 4672 (AJN) (GWG)
SPRINGER NATURE, et al.,                                       :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------x
GABRIEL W. GORENSTEIN, United States Magistrate Judge:

        Plaintiff, having amended his complaint twice in this case, has now filed a “motion to
join” seeking to add additional parties to the action. Docket # 31. While styled as a “motion to
join,” in substance plaintiff seeks leave to amend his complaint once again. See Bowers v. SMC
Corp., 2008 WL 1700447, at *3 (W.D.N.Y. Apr. 9, 2008) (“[A] motion to join parties also
implicitly seeks to amend the Complaint to add new parties, such that the requirements of Fed.
R. Civ. P. 15(a) . . . must also be met.”). The Court thus construes the “motion to join” as an
application for a pre-motion conference seeking to amend the complaint under Rule 15 of the
Federal Rules of Civil Procedure. The pre-motion conference requirement is waived and thus
the Court grants plaintiff permission to file a motion to amend.

       The Court notes that plaintiff must attach to any motion to amend a complete draft of his
proposed fourth amended complaint. Also, he is warned that if his motion is granted, his
proposed fourth amended complaint will completely replace, not supplement, the third amended
complaint. Thus, plaintiff must include all allegations and claims in any proposed fourth
amended complaint.

        Nothing in this order shall be construed as opining on the merits of any motion to file a
fourth amended complaint.

       Finally, the plaintiff’s previous motion to join, Docket # 14, is denied as moot given that
the proposed defendants were included in the later-filed third amended complaint (Docket # 19).

SO ORDERED
     Case 1:20-cv-04672-JPC-GWG Document 32 Filed 09/11/20 Page 2 of 2




Dated: New York, New York
       September 11, 2020
